DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 is construed to contain subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, that the inventors, at the time the application was filed, had possession of the claimed invention because claim 21 recites a “hair dryer comprising the diffuser” and depends upon claim 18 which recites a “diffuser for a hair dryer” but the specification does not distinguish the difference in claims 18 and 21 such that one skilled in the art would show possession of the claimed invention.The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 is construed to be indefinite because the recitation “the hook” lacks a positive antecedent basis.  Claim 21 is construed to be indefinite because that claim recites a dryer comprising the diffuser of claim 18 but claim 18 recites a diffuser for a hair dryer, which is unclear because it is not clear how claim 21 further limits claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soles (US 939,106).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Soles as teaching:
a diffuser for a hair dryer (please see the front page of Soles), comprising: 
a case B having a rear end (expressly shown in figure 1), 
an inlet B2 provided at the rear end and configured to receive fluid (expressly shown in figure 1), 
a coupling sleeve G1 provided at the rear end and surrounding the inlet, the coupling sleeve being configured to be insertably coupled with and removed from a hair dryer such that the inlet receives fluid discharged from the hair dryer (expressly disclosed on page 1 lines 44-93), and 
a power receiver J2 provided on the coupling sleeve and configured to receive power (expressly disclosed on page 1 lines 69-70), wherein the coupling sleeve includes at least one of: 
a magnet, 
screw threads, 
at least one hook (expressly disclosed on page 1 line 52 wherein the disclosed apertured flange meets the claimed hook because both have the same structure and function), 
at least one hook fastener, 
at least one sliding groove, or 
at least one protrusion (expressly disclosed on page 1 lines 50-54 wherein the disclosed flange secure feature meets the claimed protrusion because both have the same structure and function); and 
wherein the power receiver is configured to power at least one of: 
a light H provided inside of the case and configured to emit light away from the inlet, 
a proximity sensor configured to sense a distance to a target in front of the case, or 
a moisture level sensor provided on a front side of the case to measure a moisture level in front of the case. Soles also discloses the claim 20 feature wherein the hook includes two extensions configured to be inserted onto a bar or rib provided at a radially outer side of the outlet of the hair dryer (expressly shown in figures 1, 4) and the claim 21 feature of a hair dryer comprising the diffuser (expressly shown in figures 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Soles in view of Shaw II (US 6,601,316).  Soles discloses the claimed invention, as rejected above, except for the recited feature wherein the magnet is a magnetic ring, and an outer surface of the magnetic ring is inclined so as to be wedged within an inclined surface provided at an outlet of the hair dryer through which fluid is discharged.  Shaw, another hair dryer, expressly discloses that feature in figure 4 and at column 5 lines 40-55.  It would have been obvious to one skilled in the art to combine the teachings of Soles with the teachings of Shaw for the purpose of matingly engage hair dryer first and second blowers for common blowing and drying of air or separated for independent direction of blowing for drying of hair.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 17/077,119. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to exclude the copending claim1 wireless feature or include the currently claimed hook fastener and sliding groove feature (claims 3, 9-14, 16, and 18 since applicants have not claimed or specified the criticality of those features as being separately patentable since either invention would perform as claimed, regardless of exclusion or inclusion of those features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this application may teach one or more claim features, but do not rise to a level of anticipation, such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, C, G, H, I, J, K, N, O, cited with this action teach hair dryers.  References D, E, F, cited with this action, are patent publications from the same inventive entity as the current application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thursday, July 14, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753